January 26, 2015
                       IN THE THIRD COURT OF APPEALS
                            FOR THE STATE OF TEXAS


ISAAC BENAVIDEZ


V.                                                                 NO. 03-14-00494-CR

THE STATE OF TEXAS



                      APPELLANTS MOTION FOR PROSE
                     ACCESS TO THE APPELLATE RECORD



TO THE HONORABLE THIRD COURT OF APPEALS:

       COMES NOW, Isaac Benavidez, and files this his Motion for Pro Se Access to

the Appellate Record and in support thereof, would show the Court the following:

                                            I.


       That the above-styled and numbered cause is styled The State of Texas v. Isaac

Benavidez, Cause Number 15,265 in the 21st Judicial District Court of Bastrop County,

Texas. Appellant's appointed counsel has filed a motion to withdraw and brief in support

of the motion, pursuant to Anders v. California, 386 U.S. 738 (1967).

                                           II.


       The undersigned Appellant wishes to exercise his right to review the appellate

record in preparing to file a pro se response to the Anders brief that court-appointed

counsel has filed in this case. By filing this motion, the undersigned Appellant asks this

Court to provide him with free, pre se access to the appellate record. See Kelly v. State,

No. PD-0702-13, 2014 WL 2865901, at *3 (Tex.Crim.App. June 25, 2014)(designated

for publication)
                                                                        f/RECEIVEDV
                                                                           JAN 2 6 2015
                                                                         thirdcou.^r ofappea' s
                                                                        \ . jeffp:;YD'--,v.e ' /
                                         III.


       The undersigned Appellant is presently incarcerated and lacks access to a

computer. For that reason, he respectfully requests that a paper copy of the appellate

record be provided to him

                                         IV.


       This motion is addressed to the Court of Appeals, Third District of Texas, P.O.

Box 12547, Austin, Texas 78711-2547. This motion was delivered to the Third Court of

Appeals for the State of Texas by U.S. Mail on this the               &D-n\ day of
TTftkllA'P^                 ,201ff.
                                                  Respectfully Submitted,




                                                  Isaac Benavidez               ^
               NORTH HOJSTO
                 22.TAW2015
               60UQT6f ftP
              TUifcO DISTR
787ii254747      l,||„j,.,jl|l„,J,,,IIIJ},